 Case 3:18-cr-03656-JLS Document 48 Filed 12/01/20 PageID.157 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                      SOUTHERN DISTRICT OF CALIFORNIA
10
11     UNITED STATES OF AMERICA,                    )   Case No. 18CR3656-JLS
                                                    )
12                  Plaintiff,                      )   ORDER CONTINUING
                                                    )   SENTENCING HEARING
13           vs.                                    )
                                                    )
14     DAVID WILLIAMS HAAS,                         )
                                                    )
15               Defendant.                         )
       _______________________________              )
16
17         Pursuant to joint motion and good cause appearing, IT IS HEREBY
18   ORDERED that the Sentencing hearing shall be continued from December 4, 2020,
19   to June 18, 2021, at 9:00 a.m. Defendant shall file an acknowledgment of the new
20   hearing date withing one week of this order.
21         IT IS SO ORDERED.
22
23   DATED: December 1, 2020
24                                         Honorable Janis L. Sammartino
                                           United States District Judge
25
26
27
28


                                                                        18CR3656-JLS
